Per Curiam:

D. E. Coulson sold to the Fredonia Gas Company an outfit of machinery and tools called •a “drilling rig.” Before full payment had been made persons acting under the authority of Coulson removed a number of articles which he claimed were not included in the sale. The company denied this claim and refused to complete the payment unless these articles were returned. They were returned and payment was completed. Coulson then brought an action of replevin for the property in controversy. The company answered alleging, first, that the property was included in the purchase, and, second, that Coul-son had estopped himself to deny this by restoring it in order to get his pay. On the trial the jury returned a verdict for plaintiff, on which the court rendered judgment. The defendant prosecutes error.
The only contention on which a reversal is asked is that under the admitted facts the circumstances attending the return of the property to the company were such as to preclude a recovery by the plaintiff. The instructions, however, fully protected the defendant in this regard. There was some testimony *860warranting an inference that in restoring the property the plaintiff’s representative in effect reserved the right to raise the-question later as to whether it was covered by the contract.
The judgment is therefore affirmed.